Citation Nr: 1737075	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  02-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an earlier effective date prior to November 5, 2009 for service connection for a right shoulder disability.

3.  Entitlement to an increased disability rating for residuals of varicose veins, ligation and stripping, left leg, rated as noncompensable prior to January 12, 1998, 10 percent from January 12, 1998, and 40 percent from November 7, 2014..

4.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service with the U.S. Army from December 1961 to September 1963.

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which found that new and material evidence had not been received to reopen the claim of service connection for residuals of varicose veins, ligation and stripping, left leg rated noncompensable.  By rating action in December 2002, the RO, in part, assigned an increased rating to 10 percent for residuals of varicose veins, ligation and stripping, left leg, effective from January 12, 1998. 

In July 2005, the Board reopened and denied a compensable evaluation for varicose veins, ligation and stripping, left leg prior to January 12, 1998, and for an evaluation in excess of 10 percent for residuals of varicose veins, ligation and stripping, left leg from January 12, 1998, and the Veteran appeal the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2007, the Court set aside the denial of the increased rating claim and remanded for further adjudication. 

In September 2008, the Board denied the Veteran's service connection claims for heart disease and a respiratory disorder, and remanded the issues of entitlement to increased ratings for varicose veins for further development. 

Also, during the pendency of the appeal, the Veteran filed service connection claims for right shoulder, as well as entitlement to a total temporary evaluation, and such claims were denied by the RO in a November 2009 rating decision.  The RO received the Veteran's notice of disagreement in January 2010.  The RO issued a statement of the case in July 2010, and the Veteran perfected an appeal.  See August 2010 Formal Notice of Appeal to the Board in lieu of a VA Form-9. 

In April 2012, the Veteran clarified that he does not wish to appear at a personal hearing.

In June 2012, the Board remanded the appeals for further development for compliance with the Board remand instructions.  Review of the Veteran's electronic claims file reveals that with respect to the increased rating claim for varicose veins, the required compliance with the Board's remand instructions still has not been achieved.  As such, this issue is being remanded again.

A June 2015 rating decision increased the evaluation of the Veteran's chronic venous insufficiency with varicose veins of the right leg to 40 percent, effective from November 7, 2014. 

In March 2016, the Board granted service connection for right shoulder disability; remanded entitlement to a temporary total disability rating for a right shoulder disability; entitlement to an increased disability rating for residuals of varicose veins, ligation and stripping, left leg, evaluated as noncompensable prior to January 12, 1998, at 10 percent from January 12, 1998, and at 40 percent from November 7, 2014; and found that the issue of TDIU was reasonably raised and included in the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following the Board decision, the RO in a March 2016 rating decision provided a temporary rating of 100 percent from February 2, 2009 followed by a 20 percent rating from March 1, 2009.  The Veteran in a June 22, 2016 Notice of Disagreement (NOD) appealed the assigned rating and effective date of the claim for a right shoulder disability.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

- Earlier Effective Date -
Right Shoulder Disability - Manlincon

In a March 2016 rating decision, the AOJ assigned a February 2009 date of service connection.  In June 22, 2016, the Veteran filed a timely Notice of Disagreement (NOD).  He checked a box indicating he wanted to appeal the effective date of his service connection for a right shoulder disability.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

- Increased Rating-
Varicose Vein - noncompensable prior to January 12, 1998, 
10 percent from January 12, 1998, and 40 percent from November 7, 2014.

The April 20, 2016 examination provided to the Veteran is in part inadequate as the examiner did not answer the specific questions as specified in the March 2016 remand directives.  Of note, the Board is confused on the series of events surrounding the April 20, 2016 VA examination and the following April 20, 2016 Addendum.  The Board attention specifically is drawn to the April 20, 2016 Report of Contact wherein a VA employee contacts the examining authority to notify them that the April 2016 VA examination is not complete and that an addendum is required on April 20, 2016 at 9:53.  The addendum date of note is April 20, 2016 at 9:51.  Additionally, the specific on what effect "the absence of the left saphenous vein (removed in service) has on the overall impairment of the varicose veins in the left leg and how best to assess the Veteran's varicose vein condition in view of this fact" is not answered.  Instead, the examiner provides a series of check boxes wherein she remarked that there is aching and fatigue in the Veteran's legs.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Thus, the Board finds that a new examination is warranted.

Outstanding VA Treatment Records

Regarding the VA records, the record shows the Veteran submitted a letter to VA in July 21, 2008 wherein he detailed that he received care at the VA facility in Columbia, Missouri and the VA facility in Kansas City, Missouri.  The claims file does not contain any evidence from that the RO has conducted appropriate development to ensure that these VA treatment records have been obtained.  Additionally, upon review of the VA treatment records contained in the file the Board notes that there is a large swath of time without any treatment notes while the Veteran has indicated he has received VA care notably between January 2001 to July 2010 and November 2010 to November 2014.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the VA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response VA should collect VA treatment records from January 2001 to July 2010 and from November 2010 to November 2014.  And from February 2017 to present from the Harry S. Truman Memorial VA Medical Center in Columbia, Missouri, the Kansas City VA Medical Center in Kansas City, Missouri, and the John J. Pershing VA Medical Center in Poplar Bluff, Missouri, and their respective outpatient facilities and clinics.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of each other, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

2.  Schedule the Veteran for an appropriate VA examination by an examiner with sufficient expertise to respond to the medical questions raised in this case regarding the severity of the Veteran's varicose veins of the left leg.  The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completing the report.  Describe in detail all symptoms reasonably attributable to the varicose veins of the left leg. 

After reviewing the claims file-paying particular attention to the August 2001 VA examination report-the examiner should:

a) State whether the Veteran's varicose veins of the left leg are moderately severe, severe, or pronounced in degree.  Also indicate whether there is involvement of deep circulation.

b) Provide the precise diameter of all varicosities in the left leg in centimeters and the exact veins affected by varicosities.  The anatomical location should be identified.

c) Indicate the presence or absence of ulceration, subcutaneous induration, stasis pigmentation, eczema, scarring, discoloration, distortion, sacculation, and edema.  The examiner should also state whether pressure stockings are worn.  Specifically, the examiner should indicate whether there is:

-intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

-persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.

-persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

-persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

-persistent ulceration; or massive board-like edema with constant pain at rest.

d) Comment on what, if any, affect the absence of the left saphenous vein (removed in service) has on the overall impairment of the varicose veins in the left leg and how best to assess the Veteran's varicose vein condition in view of this fact.

A complete rationale for any opinion offered must be provided.

Describe the effects of the Veteran's service-connected varicose veins of the left leg on his occupational functioning and activities of daily living.

3.  The AOJ should issue a SOC as to the claim for an earlier effective date for a right shoulder disability.  If the Veteran files timely substantive appeal, this issue should be returned for review by the Board.

4.  Then consider the TDIU issue in light of all of the evidence of record.  In so doing, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment.

5.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



